       Case 1:16-cr-00644-SHS Document 160 Filed 11/13/18 Page 1 of 5   1
     Iaidmagc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,                     New York, N.Y.

4                v.                                16 Cr. 0644(SHS)

5    FILIPPO MAGNI,

6                     Defendant.

7    ------------------------------x

8
                                                   October 18, 2018
9                                                  3:06 p.m.

10
     Before:
11
                             HON. SIDNEY H. STEIN,
12
                                                   District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     BY: DAVID ZHOU
17        Assistant United States Attorney

18   DOMENICO T. SAVATTA
          Attorney for Defendant
19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cr-00644-SHS Document 160 Filed 11/13/18 Page 2 of 5     2
     Iaidmagc

1              THE CLERK:    United States against Filippo Magni, 16

2    Crim. 644.

3              Counsel, please state your names for the record.

4              MR. ZHOU:    Good afternoon, your Honor.      David Zhou for

5    the government.

6              MR. SAVATTA:    And for Mr. Magni, Domenico Savatta.

7              Good afternoon, your Honor.

8              THE COURT:    Good afternoon.

9              And, Mr. Magni, do you pronounce the G, sir?

10             MR. SAVATTA:    Magni is fine.

11             THE COURT:    All right.    Mr. Magni is present.

12             This is our first conference.       This case was

13   reassigned to this Court from Judge Forrest's caseload, so this

14   is our initial pretrial conference.

15             Government, what can I do for the government?

16             MR. ZHOU:    Yes.   Thank you, your Honor.

17             We've been in discussions with defense counsel as to

18   how to proceed forward, your Honor.       And what we'd like to

19   propose for the Court's consideration is setting a deadline for

20   discovery of approximately one month, four weeks, your Honor.

21   And then discovery in this case, your Honor, will be quite

22   voluminous.    There were numerous judicially-authorized email

23   search warrants that were executed in this case.         There are

24   voluminous bank records that were collected.         In addition, the

25   agents who conducted the investigation engaged in surveillance


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cr-00644-SHS Document 160 Filed 11/13/18 Page 3 of 5        3
     Iaidmagc

1    and other tactical methods that will be produced in discovery

2    as well, your Honor.

3              And so the government is requesting four weeks to

4    produce discovery, and then to give the defense an opportunity

5    to examine those voluminous records, we would propose setting

6    another conference before this Court in approximately four or

7    five months, your Honor.

8              THE COURT:    Really?   Four or five months?      Tell me a

9    little bit more about the discovery.

10             Well, first of all, let me see if that's acceptable to

11   the defense.

12             MR. ZHOU:    Yes, your Honor.

13             THE COURT:    It appears that Mr. Magni is incarcerated,

14   is that right?    He has been detained?

15             MR. SAVATTA:    Yes, he was, Judge.

16             THE COURT:    All right.    So, are you consenting to four

17   or five months to review the discovery?

18             MR. SAVATTA:    Yes, I am.

19             THE COURT:    And why is that?

20             MR. SAVATTA:    I expect -- as the prosecutor said, I

21   expect it is going to be voluminous.

22             THE COURT:    All right.

23             MR. SAVATTA:    And Mr. Magni is in.      I need to see him

24   at the MCC to go through everything with him.

25             THE COURT:    Well, if the defense is seeking four or


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cr-00644-SHS Document 160 Filed 11/13/18 Page 4 of 5        4
     Iaidmagc

1    five months and if both parties want it, it is all right with

2    me.

3               The last date for government discovery, November 16th.

4    I'll give you four months -- that's to March 15th -- we will

5    have a pretrial conference on March 15th.        And that will be the

6    last date for the defense to file pretrial motions.          In other

7    words, if you have any motions concerning the discovery, or

8    anything else, for that matter, Mr. Savatta, make it by

9    March 15th, at which that day we will also have a pretrial

10   conference.    If there are motions, I will look at the motions

11   and will set a responsive briefing schedule and, if necessary,

12   I'll set a factual hearing down.       But on that date we'll have a

13   conference and the defense should file any motions.

14              Ms. Blakely, time?

15              THE CLERK:    2:30.

16              THE COURT:    2:30 p.m. on March 15, 2019.

17              Anything else?

18              MR. ZHOU:    Thank you very much, your Honor.      Just one

19   final thing, your Honor.

20              The government moves to exclude time until March 15,

21   2019, under the Speedy Trial Act, to allow the government to

22   produce discovery and the defense to review that discovery.

23              THE COURT:    The defendant, what is the response of the

24   defense?

25              MR. SAVATTA:    No objection, Judge.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cr-00644-SHS Document 160 Filed 11/13/18 Page 5 of 5           5
     Iaidmagc

1              THE COURT:    All right.    With the government having

2    moved to exclude time and the defendant stating that he has no

3    objection, I hereby exclude time from today until March 15th of

4    2019 pursuant to 18 United States Code, Section 3161(h)(7)(A).

5    The purpose is to enable the government to make what both sides

6    characterize as voluminous discovery and for the defense to

7    analyze that discovery and to determine what motions, if any,

8    it intends to make and, indeed, for the defendant to make those

9    motions on or before March 15, 2019.

10             I do make the finding that the ends of justice

11   outweigh the interests of the public and of Mr. Magni in a

12   speedy trial.

13             All right.    I'll see everybody on March 15th.          Thank

14   you.

15             MR. ZHOU:    Thank you, your Honor.

16             MR. SAVATTA:    Thank you.

17             THE CLERK:    All rise.

18             (Adjourned)

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
